                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 PATRICK MCGAIL,
               Petitioner,
        v.                                       Case No. 3:17-CV-00251
 JEFFREY B. NOBLE, WARDEN,                       JUDGE WALTER H. RICE
 LONDON CORRECTIONAL
 INSTITUTION,
               Respondent.




        DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
        JUDGE'S REPORT AND RECOMMENDATIONS (DOC. #16),
        SUPPLEMENTAL REPORT AND RECOMMENDATIONS (DOC. #21)
        AND SECOND SUPPLEMENTAL REPORT AND
        RECOMMENDATIONS (DOC. #22); OVERRULING ALL OBJECTIONS
        OF RESPONDENT AND PETITIONER THERETO (DOCS. ##17, 19, 23,
        AND 24); GRANTING CONDITIONAL WRIT OF HABEAS CORPUS;
        DIRECTIONS TO MIAMI COUNTY COURT OF COMMON PLEAS;
        JUDGMENT TO ENTER IN FAVOR OF PETITIONER AND AGAINST
        RESPONDENT; TERMINATION ENTRY




       This matter is before the Court on Magistrate Judge Michael R. Merz's

Report and Recommendations, Supplemental Report and Recommendations and

Second Supplemental Report and Recommendations. Doc. ##16, 21 and 22. This

Court has reviewed said recommendations, and has conducted a thorough de

novo rev iew as well of the petition for writ of habeas corpus, state court record

and exhibits, return of writ, objections, and related filings. Doc. ##1 , 3, 11 , 12, 15,

17, 19, 20, 23 and 24.
       For the reasons set forth below, the Court adopts all Reports and

Recommendations and, overrules any objections thereto and, in so doing, grants

a conditional writ of habeas corpus.




      I.     Procedural Background.

      Following a jury trial, Patrick McGail ("McGa il" or "Petitioner" ) was

convicted in Miami County Common Pleas Court on August 14, 2014, of two

counts of murder (R.C. § 2903.02(8)), aggravated burglary (R.C. §2911 .11 (A)(2))

and aggravated robbery (R.C. 2911 .01 (A)(1 )), as a result of his participation in an

armed home invasion of a drug dealer named Nathan Wintrow. Doc. #1,

PAGEID#1; Doc. #3, PAGEID##19 and 20. Mr. Wintrow was shot and killed on

October 30, 2013, during the burglary by a co-defendant. Id. McGail testified at

trial that, although he was aware of the planning for the robbery, he withdrew

from the conspiracy and did not enter Wintrow's home. Id., PAGEID##20 and 21 .

Following the jury verdict, Petitioner moved for a mistrial or an evidentiary

hearing on juror misconduct and attached the affidavit of juror Kylie Spiers

("Juror Spiers " ). Doc. #11, PAGEID#258.

      Juror Spiers testified in her affidavit, in part, as follows:

      3. My decision was influenced to vote 'Guilty' when the jury
      foreman .. . told the jury that he goes to St. Patrick's church the same
      church that McGail testified going to and that he had never seen
      Patrick or his family at that church, so McGail must be lying.

      4. This information influenced me to not believe Patrick's testimony.



                                            2
       5. As a result, of [foreman's name] personal representation, I found
       Patrick McGail 'Guilty.' Id. at PAGEID#207.

      The affidavit also stated that another juror told her that he had read

newspaper articles about the case, discussed one of the articles with Juror

Spiers on the final day of deliberations and that these articles were slanted

against McGails' innocence and included the statements that he was the

shooter. Juror Spiers stated that being told what the newspaper said also

influenced her decision to find McGail guilty. Id.

       The trial court treated the motion for a mistrial or an evidentiary hearing as

one for a new trial and overruled the motion. Id. at PAGEID#269. Petitioner moved

for reconsideration and this time challenged the constitutionality of Ohio Evid. R.

606(8). Id. at PAGEID#274. This motion was also denied and shortly thereafter, a

Supplemental Motion for Mistrial Based on Juror Misconduct, which included a

new affidavit of Juror Spiers along with an affidavit from a second juror attesting

to the statement made by the foreman concerning McGail's alleged church

involvement, was filed. Id. at PAGEID##284, 288 and 302. It does not appear from

the record that this motion was ruled on by the trial court.

      The case was appealed to the Second District Court of Appeals and

included seven assignments of error with the second assignment stating that

Petitioner was "denied his right to a fair trial as result [of] juror misconduct and

the trial court erred in denying Appellant's Motions for Mistrial on that basis."

Doc. #12, PAGEID#2215. The appellate court merged the aggravated robbery



                                           3
with the murder convictions, the fourth assignment of error, but in all other

respects affirmed the trial court. State v. McGail, 55 N.E.3d 513, 541 (Ohio Ct.

App., Miami County Dec. 22, 2015). A jurisdictional appeal was filed with the Ohio

Supreme Court raising the following proposition of law:

             Ohio Evidence Rule 606(B)'s requirement of aliunde evidence
             [evidence other than that happening within the jury room, i.e.,
             evidence outside the jury room] to impeach a jury verdict
             should be found unconstitutional and, therefore, be replaced
             by Federal Rule of Evidence 606(b), which permits a juror to
             testify as to whether extraneous prejudicial information was
             improperly brought to the jury's attention . Doc. #12,
             PAGEID#2216.

      On May 4, 2016, the Ohio Supreme Court declined jurisdiction. State v.

McGai!, 145 Ohio St.3d 1460 (2016).

      On July 27, 2017, a petition of habeas corpus was filed stating that McGail

was deprived of his Sixth Amendment right to an impartial jury and was unable to

confront evidence against him due to juror misconduct and the application of the

aliunde rule as set forth in Ohio Evid. R. 606(8). Doc. #1.

      Because the Ohio Supreme Court refused to accept McGail's case, without

rendering any opinion on the merits, this Court will look to the decision of the

Second District Court of Appeals, State v. McGail, as the last reasoned opinion on

the claim. Wilson v. Sellers, 138 S. Ct. 1188 (2018).




                                           4
       II.   28 U.S. C. §2254(d)(1) and (d)(2) and the Appellate Decision

       A prisoner who challenges in a federal habeas court a matter "adjudicated

on the merits in State court," is required to

             show that the relevant state-court 'decision' (1) 'was contrary
             to, or involved an unreasonable application of, clearly
             established Federal law,' or (2) 'was based on an unreasonable
             determination of the facts in light of the evidence presented in
             the State court proceeding .' 28 U.S.C. § 2254(d). Deciding
             whether a state court's decision ' involved' an unreasonable
             application of federal law or 'was based on' an unreasonable
             determination of fact requires the federal habeas court to 'train
             its attention on the particular reasons-both legal and factual-
             why state courts rejected a state prisoner's federal claims,'
             Hittson v. Chatman, 576 U.S . -       , - , 135 S.Ct. 2126 (2015)
             (Ginsburg, J ., concurring in denial of certiorari), and to give
             appropriate deference to that decision. Harrington v. Richter,
             562 U.S. 86, 101 - 102 (2011 ), as cited in Wilson v. Sellers, at
             1191 -92 (2018)

Because Petitioner claims that both § 2254(d)(1) [law] and (d)(2) [fact] are at issue

in this habeas corpus proceeding, both the legal and factual reasoning of the

appellate court will be examined .

      The Second District found that the a/iunde rule barred any evidentiary

hearing because McGail had not presented any outside evidence of juror

misconduct and instead only filed an affidavit stating that the foreman said he

attended St. Patrick's church and had never seen McGail or his family there and,

because of that observation, McGail must be lying .1 Similarly, because Juror


1
 Portions of Juror Spiers' affidavit concerning her personal beliefs on how certain
information swayed her verdict and how sh e would not have found McGail guilty if she
knew there was an option to hold out were excluded by the appell ate court pursuant to
the first part of Ohio Evid. R. 606(8) (the evidence aliunde rule) and McGail has not
argued to the contrary.

                                            5
 Spiers referenced but did not include the actual newspaper articles that the other

juror had said were "slanted" aga inst Petitioner, the appellate court could not

 consider this portion of her affidavit. State v. McGail, 55 N.E.3d at 530.

       Although McGail preserved, both at the trial court and appellate court level,

the issue that the Ohio aliunde rule unconstitutionally prevented him from

obtaining a decision on the merits of his underlying juror misconduct claim, it is

clear that the Second District Court of Appeals did not find that any Sixth

Amendment violation existed.

              In McGail 's case, we see no reason not to apply Ohio's aliunde
              rule in regard to the complaint about church attendance that, in
              our view, was related to internal processes of a juror in
              deliberations. Assuming that during deliberations a juror who
              was a parishioner from St. Patrick's reported that he had never
              seen McGail or his family at the church, we fail to see how
              such a comment, absent external experimentation or
              investigation, is sufficient to ignore the limitations of Evid. R.
              606(8). Moreover, with respect to newspaper stories, assuming
              that a juror reported what is contained in Spiers' affidavit,
              without any suggestion or evidence that the reports contained
              information that was contrary to evidence presented in open
              court, we apply the aliunde rule and exclude the juror's
              allegation of misconduct because there is no "other evidence"
              to support it. Id.


      Finally, the appellate court held that, even if it disregarded Ohio Evid. R.

606(8) and considered Juror Spiers' affidavit, the information about Petitioner's

church involvement was not prejudicial. "McGail's testimony about his church

activities was minimal," the testimony of St. Patrick's church's youth director about




                                           6
McGail's involvement in various activities was undisputed and "no reasonable

juror, or hypothetical average juror, could believe McGail's credibility would be

diminished by a parishioner who had not seen McGail or his family at the

church." Id.

       In arguing that the state appellate court decision violates both § 2254(d)(1)

and (d)(2), McGail relies principally on Doan v. Brigano, 237 F.3d 722 (6th Cir.

2001 ). Petitioner also argues that the state appellate court's decision of harmless

error was contrary to Chapman v. California, 386 U.S. 18 (1967). Finally, McGail

contends that he was denied his due process right to an evidentiary hearing on

the juror misconduct issue per Nevers v. Killinger, 169 F. 3d 352, 373 (6th Cir.

1999), overruled on other grounds by Harris v. Stovall, 212 F.3d 940 (6th Cir.2000)

and Smith v. Phillips, 455 U.S. 209 (1982).

       Respondent argues that that the key question is not whether the Ohio

a/iunde rule is an adequate and independent state ground of decision, but

whether the appellate court's "considered assessment of the [aliunde] rule's

constitutional ramifications" was reasonable. Doc. #17, PAGEID#2281.

Respondent further states that after reviewing the entire record, comparing it to

the information of which the jurors were properly aware and according due

deference to the state court, the possibility of prejudice was slight. Doc. #17,

PAGEID#2288-91.




                                          7
Ill.   Legal Discussion

             A. Ohio Evid. R. 606(8)

       McGail has challenged the constitutionality of Ohio Evid. R. 606(8) claiming

that the requirement of outside evidence, the aliunde rule, violates his Sixth

Amendment right to confront the evidence and the witnesses presented against

him, as well as his right to a jury that considers only the evidence presented at

trial. Ohio Evid. R. 606(8) reads as follows:

             (8) Inquiry Into Validity of Verdict or Indictment. Upon an
             inquiry into the validity of a verdict or indictment, a juror may
             not testify as to any matter or statement occurring during the
             course of the jury's deliberations or to the effect of anything
             upon that or any other juror's mind or emotions as influencing
             the juror to assent to or dissent from the verdict or indictment
             or concerning the juror's mental processes in connection
             therewith. A juror may testify on the question whether
             extraneous prejudicial information was improperly brought to
             the jury's attention or whether any outside influence was
             improperly brought to bear on any juror, only after some
             outside evidence of that act or event has been presented.
             However a juror may testify without the presentation of any
             outside evidence concerning any threat, any bribe, any
             attempted threat or bribe, or any improprieties of any officer of
             the court. A juror's affidavit or evidence of any statement by
             the juror concerning a matter about which the juror would be
             precluded from testifying will not be received for these
             purposes.

       According to the affidavit of Juror Spiers, presented post-verdict as an

exhibit to the trial court in at least three different motions for mistrial and/or

evidentiary hearing, the foreman told the jury that he goes to McGail's church and

                                            8
had never seen Petitioner or his family, and, therefore, McGail must be lying and a

second juror stated that certain newspaper reports we re " slanted " against McGail.

The appellate court applied the aliunde rule and refused to consider the affidavit

testimony because there was no outside evidence offered. State v. McGail, 55

N.E.3d at 528. In essence, the appellate court held that McGail failed to comply

with a state procedural rule, Ohio Evid. R. 606(8), in attempting to prove his juror

misconduct claim. As noted by Magistrate Judge Merz, however, the adequacy of

a state procedural bar is itself a federal question. Cone v. Bell, 556 U.S. 449 (2009),

citing Lee v. Kemma, 534 U.S. 362, 375 (2002); see also Coleman v Thompson, 501

U.S. 722, 736 (1991). Doc. #21, PAGEID#2303.

      The Sixth Circuit has previously considered Ohio's aliunde rule and its

impact on the Sixth Amendment. In Doan v. Brigano, 237 F.3d 722 (6th Cir.2001 ), a

murder and child endangerment case, a juror conducted an out of court

experiment at home and shared the results of her experiment with other jurors.

The Sixth Circuit discussed Ohio Evid. R. 606(8) and the Sixth Amendment, and

specifically held that application of Ohio's "aliunde" rule effectively denied the

petitioner the opportunity to show a violation of his Sixth and Fourteenth

Amendment rights. " The Sixth Amendment requires, 'at the very least,' that the

evidence brought against a defendant and considered by the jury be presented at

trial where the defendant can confront that evidence to the fullest extent

possible." Doan v. Brigano, 237 F.3d at 733, citing Turner v. Louisiana, 379 U.S.

466, 472-73 (1965).

                                           9
      Ohio Rule 606(8), by refusing to allow consideration of
      evidence of the improper juror experiment in this case, fails to
      protect adequately Doan 's constitutional right to a fair trial. The
      state court's use of this rule to decide Doan 's constitutional
      claim is "contrary to" clearly established Supreme Court
      precedent recognizing the fundamental importance of this
      right. Id. citing Parker v. Gladden, 385 U.S. 363, 364-65 (1966);
      Turner, 379 U.S. at 472-73.

      Although the Second District cites Doan, the focus of the state appellate

court decision was on the out-of-court experiment conducted by the Doan juror,

as opposed to the denial of a defendant to confront evidence in open court.

      Furthermore, we distinguish Doan, as did the trial court, by the
      nature of the extrinsic information brought before the jury in that
      case . .... A juror conducted an experiment ... ln Doan's habeas corpus
      appeal, the Sixth Circuit Court of Appeals concluded that the juror
      was acting as a witness in her statements to the other jurors about
      the experiment. The court held that to the extent Ohio Evid. R. 606(8)
      excluded any consideration of the evidence about an out-of-court
      experiment that was not subject to cross examination and that might
      have been flawed in its methodology, the rule was unconstitutional.
      Doan, 237 F.3d at 736. State v. McGail, 55 N.E.3d at 528-29, (emphasis
      in original) .

       The point of Doan, however, was not the "nature of the extrinsic

evidence," but the right of a defendant to hear and confront evidence given under

oath which were denied both in Doan and for this Petitioner. As noted by the

Doan court, "Ohio Rule 606(8), by denying the Ohio courts the ability to consider

evidence of the jury misconduct in this case, denied Doan's right to confront the

witnesses and the evidence against him, and thus clearly stands in conflict with

Supreme Court precedent recognizing the fundamental importance of this

constitutional right." Id at 732.



                                          10
       Admittedly, while Doan involved an out of court experiment and this case

did not, both the experimenting juror in Doan and the foreman in McGail engaged

in conduct that violated the Sixth Amendment right to confront and cross-examine

the witness. That fact that the Doan juror was experimenting outside the jury

room and reporting results and that the McGail foreman was providing unsworn

testimony of his alleged personal knowledge of Petitioner's church involvement is

of no consequence. It is the inability of a defendant to confront evidence and

challenge the testimony that was the issue in Doan and is the issue in this matter.

       Additionally, the state appellate decision cites to Brown v. Bradshaw,

531 F.3d 433 (6th Cir. 2008) and Hoffner v. Bradshaw, 622 F.3d 487 (6th Cir. 2010),

as cases that suggest that Doan may no longer be good law. State v. McGail, 55

N.E.3d at 529. However, neither Brown nor Hoffer question Doan 's holding as far

as the aliunde rule and the Sixth Amendment are concerned. In fact, Brown did

not even mention Doan and simply found no "constitutional impediment" to Ohio

Evid. R. 606 (8), given that the issue involved alleged yelling and scream ing and

other similar conduct of deliberating jurors while in the jury room. Hoffner cited

to Doan only to discuss the differences between the federal and state rules, Ohio

Evid. R. 606(8) and Fed. R. Evid . 606{b).2

       McGail, at the state appellate court level, argued that the aliunde rule

precluded him from receiving a decision on the merits of his underly ing juror


2
 The Sixth Circuit in Mason v. Mitchell, 320 F.3d 604 (6th Cir. 2003), also cited by the
Second District, followed Doan and involved an out of court experiment that was
ultimately found to be ha rmless error.

                                              11
misconduct claim. This Court agrees with the recommendation of the Magistrate

Judge that the Second District's decision of the Petitioner's claim "is an

objectively unreasonable application" of the established Supreme Court case law

cited in Doan. Doc. #16, PAGEID#2269; Doc. #21 PAGEID#2303. In Turner v.

Louisiana, 379 U.S. 466, 472-73 (1965) (defendant's Sixth Amendment right

violated by deputy sheriffs who testified at murder trial of defendant and had

charge of and fraternized with jury during trial) and later in Parker v. Gladden, 385

U.S. 363 (1966) (statements by bailiff to jurors that defendant was "wicked fellow"

and that Supreme Court would correct any juror error violated Sixth Amendment),

both of which are cited in Doan, the United States Supreme Court left no doubt

but that " 'the 'evidence developed' against a defendant shall come from the

witness stand in a public courtroom where there is full judicial protection of the

defendant's right of confrontation, of cross-examination, and of counsel.' Turner

v. Louisiana at 472-73; Patterson v. People of State of Colorado, 205 U.S. 454, 462

(1907), as cited in Parker v. Gladden, 385 U.S. at 364. Accordingly, where, as here,

evidence is not presented to a jury in open court and the defendant does not have

the ability to confront it, the Sixth Amendment is violated.

      The second issue raised by McGail's petition concerned the newspaper

articles which another juror discussed with Juror Spiers, telling her that they were

"slanted" against McGail. In this instance, deference should be shown to the

appellate court for the reason that there was no evidence that the newspaper

stories contained information that was contrary to evidence offered in open court.

                                         12
State v. McGail at 530. For whatever reason, the news articles were never

produced and, as such, cannot be considered, since there is no basis to determine

their content.




             B. Harmless Error

      Although the Second District found that the aliunde rule d id not permit it to

consider any constitutional violation in the Spiers' affidavit, the state appellate

court concluded that even if a violation of McGail's Sixth Amendment right did

occur due to the foreman's statements, it was not prejudicial. State v. McGail, 55

N.E.3d at 530. Similarly, Respondent argues that the foreman 's statement that he

attends McGail' s church and had never seen McGail's family or McGail there so

he must be lying, had no effect on the outcome of the case since credibility was

not an issue. "The juror's statement that he did not see McGail at church did not

have a substantial or injurious effect on the verdict because this case did not turn

on the credibility of McGail's testimony." Doc.# 17, PAGEID#2283. As support for

this assertion, Respondent states that the lack of cross-examination of McGail

concerning his church attendance and activities, as well as the failure of defense

counsel to mention in closing argument any aspect of the church testimony is an

admission that " ... McGails' credibility was not central to the defense case." Doc.

#23, PAGEID#2321. According to the Respondent, the foreman's statement was

simply " an offhand comment" and no reasonable juror would believe the




                                          13
foreman since there were photographs introduced showing a younger McGail

participating in activities at the local Catholic church. Id.

       This Court, however, disagrees with the appellate court and Respondent.

The foreman's statement to the jury that McGail "was lying" because the foreman

attended McGail's church and never saw McGail or his family there, was, in fact,

prejudicial. McGail, as the defendant in a criminal case, testified in order to

explain an alibi that was clearly at odds with the testimony of his alleged

accomplices, Jason Sowers and Brendon Terrel, as well as the physical evidence

in the case. In doing so, McGail's credibility was undeniably in issue. In fact, " ...

whenever a witness takes the stand, he necessarily puts the genuineness of his

demeanor into issue." Steward v U.S., 366 U.S. 1, 6 (1961) (mistrial warranted

when cross examination disclosed that the defendant failed to testify at two

previous trials which resulted in convictions). "This is so because the defendant's

credibility is in issue whenever he testifies." Id. at 17, n.13.

       Respondent's argument that the foreman's statement was harmless error,

because neither McGail's church attendance nor church activities were mentioned

in cross-examination or closing argument misses the mark. The purpose of the

testimony, concerning McGail's youthful involvement and his family's church

attendance was not whether McGail or his family regularly attended 10:00 mass at

St. Patrick's or regularly attended church at all. Rather, the purpose and

importance of the trial testimony that McGail had previously been involved in

charitable parish activities and that he had attended church with his family at

                                            14
some earlier point in time was that it portrayed McGail someone other than a

defendant on trial for a home invasion where a local resident ended up being

murdered. Evidence and testimony concerning McGail's youthful church activities

and his earlier church attendance with his family helped portray McGail as an 18-

year old of good character and credibility that would, hopefully, enable a jury to

bel ieve his testimony concerning his alibi . Pictures of a young McGail in the local

church youth group along with the testimony of the youth director, Diane Mengos,

as well as his sister, Autumn Kunkle, who described their up-bringing as " ...very

fam ily oriented " with baseball and soccer games, travel and adding that we

" [W]ent to church every Sunday," did not need to be subject to cross-examination

or argued in closing in order to strengthen McGail 's credibility. Doc.# 11-6,

PAGEID#1768. McGail's own testimony concerning church was limited to his

testimony that "church and school" were the most important things in his family

when he was growing up, and that he goes to church to ask for forgiveness for not

stopping the home invasion. Doc.# 11-6, PAGEID##1933 and 1996.

      Because testimony concerning McGail's church involvement was obviously

used to establish his good character and bolster his credibility with the jury, and

interestingly was never challenged by the prosecution, the importance of the

foreman stating privately to the jury that he " goes to St. Patrick's church" but that

" he had never seen Patrick or his family at that church, so he must be lying "

cannot be overstated. McGail had no knowledge of the unsworn juror "witness"

testimony that was secretly undermining his credibility, i.e., his defense, and, as

                                          15
such, had no ability to challenge it. The statements of the foreman, allegedly

based on his personal knowledge and shared with the jury, was, in fact, testimony

or "evidence" based on out of court information and was not "related to internal

process of a juror in deliberations." State v. McGail, 55 N.E.3d at 530. Accordingly,

the appellate court's opinion that the foreman 's statement to the jury was

"harmless error" was an unreasonable determination of the facts in light of the

evidence presented. 28 U.S.C. §2254(d)(2).

      Having reviewed the record and having found a constitutional error, the

Court has grave doubt as to whether the error is harmless. "When a federal judge

in a habeas proceeding is in grave doubt about whether a trial error of federal law

had 'substantial and injurious effect or influence in determining the jury's verdict,'

that error is not harmless. And, the petitioner must win." O'Neal v. McAninch,

513 U.S. 432, 436 (1995) (where a trial judge after a thorough review of the record

finds a constitutional error yet "remains in equipoise" as to the error's

harmlessness, the error is not harmless) (quoting Brecht v. Abrahamson, 507 U.S.

619, 627, (1993)) (quoting, and adopting, standard set forth in Kotteakos v. United

States, 328 U.S. 750, 776 (1946)). The foreman's unsworn testimony as to the

"true" character of McGail, creates "grave doubt about whether a trial error of

federal law had no substantial and injurious effect or influence in determining the

jury's verdict" and, thus, is not a harmless error.




                                          16
             C. Evidentiary Hearing

       McGail argues that he is entitled, "at a minimum," to an evidentiary hearing

or a new trial. Doc. #3 PAGEID#41; Doc. #15 PAGEID#2250. It is well established,

however, that, in cases of juror partiality, a post-trial evidentiary hearing is the

appropriate remedy and not a new trial. Nevers v. Killinger, 169 F.3d at 373, citing

Smith v. Phillips, 455 U.S. 209 (1982).

       In Nevers, two Detroit police officers were convicted of second degree

murder in state court in the beating death of an African American. Following a

lengthy trial, the state court denied a motion for a new trial and an evidentiary

hearing based on affidavits, which the state trial court accepted as true,

concerning three extraneous matters that the court concluded had reached some

or all of the jury, namely: (1) that the jury had viewed, at least in part, the film

"Malcolm X;" (2) that a juror had learned from news reports about the city

preparing for a potential riot in the event of an acquittal; and (3) that the jurors

had been exposed to and had considered that the two police officers were part of

an undercover unit allegedly engaged in harassment of young African American

men. Id. at 369. In affirming the granting of the writ for habeas corpus by the

district court, the Sixth Circuit reiterated the standard for a trial court when it

learns of extraneous jury influence.

             When a trial court is presented with evidence that an extrinsic
      influence has reached the jury which has a reasonable potential for
      tainting that jury, due process requires that the trial court take steps
      to determine what the effect of such extraneous information actually
      was on that jury. In Smith v. Phillips, 455 U.S. 209, 102 S.Ct. 940, 71

                                           17
      L.Ed.2d 78 (1982), the Supreme Court made it clear that, while no
      court has the ability to shield jurors from every outside contact or
      influence that might affect their votes, nonetheless, the trial court has
      a duty to take steps to ensure that the jury votes solely on the basis
      of the evidence presented at trial. "Due process means a jury capable
      and willing to decide the case solely on the evidence before it, and a
      trial judge ever watchful to prevent prejudicial occurrences and to
      determine the effect of such occurrences when they happen." Id. at
      217, 102 S.Ct. 940. The Court went on to hold that a post-trial hearing
      is sufficient to decide juror partiality in both the state and federal
      courts, and that in a federal habeas proceeding, the factual finding
      made by the state trial court in such a hearing is entitled to the
      presumption of correctness. Id. at 218.

      In this case, the application of the aliunde rule violates " clearly established

federal law" in contravention of§ 2254(d)(1) and the decision of the state court

excluding consideration of the Spiers' affidavit does not "rest on a state law

ground that is independent of the federal question and adequate to support the

judgment." Doan v. Brigano, at 727. Pursuant to§ 2254(d)(2), the Court finds that

the decision of the state appellate court that the jury foreman's testimony was not

prejudicial and "related to internal process of a juror in deliberations," State v.

McGail, 55 N.E.3d at 530, to be a decision based on an "unreasonable

determination of the facts" in light of the evidence presented. The statement of

the jury foreman had a "reasonable potential" for tainting the jury and "due

process requires that the trial court take steps to determine what the effect of such

extraneous information actually was on that jury." Nevers v. Killinger, 169 F.3d at

373. For these reasons, McGail is entitled to an evidentiary hearing before the trial

court pursuant to the Fourteenth Amendment.




                                          18
      Ill.   Conclusion

      Based on the foregoing, the Court ADOPTS the Report and

Recommendations Doc. #16, the Supplemental Report and Recommendations

Doc.# 21, the Second Supplemental Report and Recommendations Doc.# 22 and

OVERRULES all Objections filed by both the Respondent and Petitioner, Docs.

##17, 19, 23 and 24. The Court herein grants a conditional writ of habeas corpus,

requiring that Petitioner be discharged from custody unless he is given a prompt

evidentiary hearing, not later than ninety (90) days from date, in the Miami County

Common Pleas Court on his claim of juror misconduct. The evidentiary hearing

will concern questions of what the jury foreperson said about McGail and/or his

family's church attendance and/or participation and its impact on the jury and its

members. This Court should be notified of the results of this hearing.

      Judgment will be entered in favor of Petitioner and against Respondent.

      The captioned case is hereby ordered terminated upon the docket records

of the United States District Court of the Southern District of Ohio, Western

Division, at Dayton.




Date: November 13, 2018
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                         19
